Citation Nr: 0634569	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cervical/thoracic 
laminectomy at C7, T1 and T2, variously called incomplete 
quadriplegia and spastic quadriparesis, as a result of 
treatment received from a Department of Veterans Affairs 
medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to May 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151. 


FINDINGS OF FACT

1.  The veteran suffered a staphylococci infection and 
epidural abscess as the result of recreational intravenous 
drug use prior to treatment by VA.

2.  There is no competent, probative evidence that VA medical 
personnel failed to timely or properly diagnose the veteran's 
staphylococci infection and epidural abscess, due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault during the course of 
treating the veteran.

3.  The evidence does not show that a physician, exercising 
the degree of skill and care ordinarily required of the 
medical profession, reasonably should have diagnosed the 
staphylococci infection or epidural abscess earlier than July 
10, 2000 and rendered treatment in the form of a 
cervical/thoracic laminectomy at C7, T1 and T2.

4.  The veteran's failure to follow properly given medical 
instructions delayed the diagnosis and treatment of his 
staphylococci infection and epidural abscess.

5.  The evidence does not show that the cervical/thoracic 
laminectomy was performed negligently, resulting in any 
additional disability.




CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
cervical/thoracic laminectomy at C7, T1 and T2, variously 
called incomplete quadriplegia and spastic quadriparesis, 
claimed to result from treatment received at the Hines VA 
medical facility, is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361(c)(2) and (3) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends, essentially, that he suffered 
incomplete quadriplegia as a result of medical care he 
received at the Hines VA Medical Center (VAMC) in July 2000.  
The veteran has previously brought a claim under the Federal 
Tort Claims Act (FTCA).  A May 2004 settlement was reached 
pursuant to that claim.  The veteran now brings a claim for 
compensation under 38 U.S.C.A. § 1151.  

The Board notes that the veteran's representative has argued 
that the settlement under the FTCA should be sufficient to 
grant the veteran benefits under § 1151.  In the case of 
Jones v. West, 12 Vet. App. 460 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) addressed a claim for 
§ 1151 compensation, where the veteran had obtained a 
settlement under the FTCA.  While the ruling in Jones was 
couched in the terms of the well-grounded claim, which has 
since been repealed, the underlying ruling remains intact.  
The Court could not find any admissions or statements of fact 
in the FTCA settlement that would bind the government in the 
resolution of the § 1151 claim.  The Court held that the 
claim must be evaluated on the evidentiary record.  
Similarly, the Board has reviewed the stipulations of the 
current settlement agreement and notes that the United States 
expressly denied any liability or fault on the part of itself 
or any of its agents.  No factual admissions or statements 
were made.  In accordance with Jones, the Board will evaluate 
the claim solely on the basis of the evidentiary record.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2006).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

The VA treatment at issue in this case spans from July to 
October, 2000.  The basic, relevant chronology of the 
veteran's treatment at Hines VAMC is as follows:  

Prior to the veteran's arrival at VA, he went to a 
local, private hospital for heroin withdrawal.  He was 
held through the night and released on the morning of 
July 3rd.  The veteran underwent an examination and x-
rays.  No infection was diagnosed.

The veteran reported to Hines VAMC on July 3rd, 
complaining of heroin withdrawal.  He indicated that he 
had been using heroin every day for six months until 
July 1st.  The symptoms reported on the day of his 
admission were severe muscle spasms, cramping, and joint 
and back pain.  

On July 4th, the veteran reported increased back pain, 
including his neck and shoulder.  He also had a slight 
fever.  

On July 5th, he complained of nausea, abdominal and 
right arm pain and continued neck, back and shoulder 
pain.  He was treated for neck spasms.  

On the 6th, the veteran continued to complain of neck, 
back and right arm pain.  He also reported right arm 
numbness.  On neurological examination, spasticity of 
the trapezius and neck extensor muscles was found.  
Reflexes were normal bilaterally and symmetric.  Grip 
strength bilaterally was 4/5.  X-rays of the cervical 
spine were taken, showing spondylosis from the C4 to C7 
levels.  An MRI was ordered.  The staff neurologist 
indicated that the veteran should be seen by medicine as 
"he apparently has [an] infection, most likely related 
to [the] area of pain in neck."  

On the 7th, the veteran reported difficulty using his 
hands at all.  Endocarditis and an abscess of the neck 
were suspected.  Treatment with the antibiotics 
vancomycin and gentamicin was begun.  A CT scan of the 
neck was attempted on the 7th; however, the veteran 
would not remain still for the scan.  

On the 8th, the veteran was sent for an MRI.  The 
veteran was given vicodan, morphine and lorazepram prior 
to the attempted MRI.  Records indicate that the MRI was 
compromised by the veteran, who would not remain still 
during the imaging process.  The veteran was "non 
cooperative," and the MRI was unsuccessful.  Blood 
cultures showed that the veteran had a gram positive 
infection of staphylococci; gentamicin was discontinued.  
Neurology was consulted.  

On the 9th, the veteran continued to complain of intense 
pain.  A treatment note indicated that the veteran 
understood the importance of MRI imaging, but requested 
to be put to sleep for the procedure.  

On the 10th, the veteran could not move his legs.  He 
indicated that he could not move them since the day 
before.  An MRI showed that the veteran had an epidural 
abscess of the cervical spinal cord.  

The veteran went into surgery on the morning of the 
11th.  The surgery removed portions of the laminas of 
the C7, T1 and T2 vertebrae and drained the epidural 
abscess.  His October 2000 discharge diagnosis was 
spastic quadriparesis.

These facts partially satisfy the requirements for § 1151 
compensation.  The veteran sought VA medical treatment and, 
during that treatment, he developed neurological deficits 
later identified as spastic quadriparesis.  

The veteran's primary contentions relate to the length of 
time that lapsed between his admission and the identification 
and surgery for his staphylococci infection.  When read 
liberally, the claim actually consists of three pieces: 
first, whether the infection and abscesses were the result of 
treatment by the VA, negligent or otherwise; second, whether 
the treatment from admission to surgery increased the 
veteran's disability due to the negligence or fault of VA; 
third, whether the surgery and subsequent treatment resulted 
in additional disability.  The Board will address each in 
turn.  

Initial Infection

It does not appear that the veteran is arguing that VA 
treatment or lack thereof actually caused the infection or 
the epidural abscess.

The veteran reported to Hines VAMC complaining of heroin 
withdrawal.  The veteran's staphylococci infection was not 
discovered until five days later.  The RO denied the 
veteran's claim, in part, because of willful misconduct by 
the veteran due to drug usage.  

As mentioned above, the veteran's disability must not be the 
result of his own willful misconduct.  The definition of 
willful misconduct includes drug usage.  Remembering that 
§ 1151 claims are to be treated "as if" service connected, 
the regulation states, in relevant part: 

The isolated and infrequent use of drugs by itself will 
not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where 
drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are 
a secondary result of the chronic use of drugs and 
infections coinciding with the injection of drugs will 
not be considered of willful misconduct origin.  (See 38 
C.F.R. § 3.301(d) (2006) regarding service connection 
where disability or death is a result of abuse of 
drugs.) Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered 
of misconduct origin.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it 
will not be considered of misconduct origin. 

38 C.F.R. § 3.301(c)(3) (2006).  See also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m) (2006).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999); VAOPGCPREC 2-98 (1998).

The Board can find no evidence that would indicate whether 
the staphylococci infection is either a secondary result of 
chronic drug usage which is compensable or a noncompensable 
result of drug abuse as contemplated by the VA General 
Counsel.  Despite this quandary, the Board finds that 
resolution of this question is unnecessary to the decision.  

The evidence must still show that the infection or the 
abscess was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA.  38 
U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  The medical 
evidence of record indicates that the veteran contracted a 
staphylococci infection as a result of injecting heroin.  
According to the August 3, 2000 Spinal Cord Injury Resident's 
treatment note, the abscess was thought to be due to the 
veteran's long history of intravenous drug abuse.  This 
opinion was ratified by a September 1st psychological 
treatment note which was signed by a medical doctor.  In 
fact, there are multiple, uncontroverted notations throughout 
the VA treatment notes that the veteran used his internal 
jugular vein for injection of heroin and had been doing so 
for several years, and that this caused the epidural abscess. 
There is no evidence that the veteran contracted 
staphylococci as a result of VA care, negligent or otherwise.  
Even the veteran has not contested this point.  The Board 
finds that the claim fails as to entitlement benefits due to 
the underlying infection/abscess.



Failure to diagnose/treat

Despite the fact that the initial infection itself cannot 
render the veteran eligible for § 1151 benefits, negligent or 
otherwise faulty treatment of that infection by VA could 
still provide grounds for § 1151 entitlement.  As shown by 
the timeline above, the veteran had progressive symptoms in 
the days prior to his surgery.  As the veteran has noted, he 
walked into the Hines facility and left in a wheelchair.  The 
veteran argues this increase in disability was due to VA 
ignoring his complaints and failing to institute proper 
medical evaluation and treatment.

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition. Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of skill 
or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death." VAOPGCPREC 5-01. The factual elements 
necessary to support such a claim, as a general matter, are: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered. Id.

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997. It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after October 
1, 1997. There would still need to be evidence showing that 
VA failed to diagnose and/or treat a preexisting disease or 
injury and that the claimant suffered additional disability 
which probably would have been avoided if proper diagnosis 
and treatment had been rendered. However, since this claim 
was filed after October 1, 1997, the disability would be 
considered the "result of" VA treatment only if the failure 
to diagnose or treat the condition amounted to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an unforeseen event. 

In an October 2003 statement, the veteran alleged that VA 
ignored or misinterpreted his complaints of neck pain, and he 
states that there were "no traces of illegal drugs in [his] 
system," yet VA proceeded to admit him for drug detox.  The 
medical records show that the veteran admitted to drug use 
over several years, with increased daily usage over the six-
month period prior to admission to VA, with the last use 
approximately five days before admission.  In conjunction 
with the veteran's tort claim, several medical opinions were 
obtained.  It was noted in a review conducted by the Director 
of Emergency Department at the Bronx VA Medical Center that a 
urine tox screen on July 3rd had been positive for cocaine 
and opiates.

A neurologist assessed the veteran's care by the neurologists 
assigned to the case.  The reviewer indicated that the proper 
treatment had been selected, but that treatment had probably 
not been administered in a timely manner.  The reviewer did 
indicate that although systemic antibiotics were started in a 
timely manner, the decompressive surgery could not be done 
due to delay in diagnosis.  Also, the delay probably resulted 
in additional injury: "[t]he patient developed spinal cord 
compression and became quadriparetic.  Although [the] outcome 
of spinal cord compression is usually poor, earlier diagnosis 
and decompression might have improved the outcome from [the] 
epidural abscess."  The reviewer finally indicated that most 
experienced, competent practitioners, here the neurologists, 
would have handled the case similarly.  

The chief of psychiatry also reviewed the case and came to 
similar conclusions regarding the psychiatrists and general 
practitioner assigned to the case.  

Dr. Lenner, Chief of the Emergency Department, submitted an 
opinion as to the emergency room treatment the veteran had 
received.  After a lengthy summary of the veteran's 
treatment, she concluded that the veteran's "diagnosis was 
delayed by approximately 2-3 days...due to the patient's 
refusal to undergo a spine MRI."  Dr. Lenner did not offer 
an opinion as to negligence or fault on the part of the 
attending general physicians.  

Dr. Rowan, Chief of Neurology, submitted an evaluation of the 
veteran's progress from admission to surgery.  He indicated 
that the veteran's neurological loss was not "a foregone 
conclusion" at the time of his admission.  He states that 
"[t]he bulk of the evidence...suggests that surgical 
intervention on 7-7-00, or even as late as 7-8-00[,] would 
have lessened the patient's injury."  Dr. Rowan does not 
state that there was any negligence on the part of the 
treating physicians.  

These are the only medical opinions in the record.  They 
indicate that the veteran would have been treated similarly 
by other doctors.  They also indicate that the veteran's 
treatment was delayed by his own actions.  There is no 
medical opinion on this record that indicates that the 
treating physicians acted negligently or in a manner which 
established fault by VA or its employees.  The Board finds 
that the preponderance of the evidence is against a finding 
that VA medical care was administered in a negligent manner.  

As mentioned above, the veteran's treatment was affected by 
the lack of diagnostic imaging.  When rendering his opinion 
that the diagnosis was delayed by 2-3 days, Dr. Lenner noted 
that he was unable to locate the exact times an MRI was 
attempted.  It is clear Dr. Lenner did not have access to the 
complete facts in this case.  Additional imaging of the 
veteran's neck was ordered on July 6th.  On July 7th, a CT 
scan was cancelled because the veteran would not remain still 
for the procedure.  On July 8th, an MRI was compromised 
because, again, the veteran would not remain still.  While 
the Board readily concedes that the veteran was in 
extraordinary pain at that time, the veteran was medicated 
for the July 8th attempt.  The severity of the situation was 
explained to him.  He still failed to cooperate by remaining 
still for the MRI.  The treatment note indicates that the 
veteran should be returned for an MRI when he was prepared to 
cooperate.  On July 9th, the veteran lost the use of his 
legs.  The first successful diagnostic imaging of the 
veteran's neck occurred on July 10th.  Additional disability 
or death caused by a veteran's failure to follow properly 
given medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(2).  This regulatory provision is a bar to § 1151 
entitlement where the veteran failed to follow properly given 
medical instructions.  Even if the doctors had acted 
negligently, the Board also finds that the claim fails due to 
the veteran's failure to follow properly given medical 
instructions as to the period of admission to surgery.  

Dr. Lenner's opinion also rested on the factual predicate 
that no medical progress notes show the veteran was evaluated 
between his transfer to the general medical ward on July 6th 
with the presumptive diagnosis of spinal cord compression and 
osteomyelitis and July 9th and that no neurological 
assessment was conducted until July 10th.   It is again clear 
that Dr. Lenner did not have the veteran's complete records.  
On July 6th at 10:28 am, the veteran underwent a physical and 
neurological examination by a medical student.  The neurology 
resident reviewed the results of that report, submitting an 
electronic signature on July 7th.  A staff neurologist, Dr. 
Jost, saw the veteran and performed an examination on July 
6th at 7:42 pm.   On July 7th at 2:46 pm, the veteran 
underwent a complete physical examination and review of the 
diagnostic test results to date.   He was also evaluated by 
neurology at 12:24, general medical at 3:39 and 4:17 pm, all 
on July 7th.  There are similar consultations throughout the 
day on July 8th.  Therefore, Dr. Lenner's opinion, as well as 
the veteran's allegation that his complaints were ignored, 
are completely erroneous.  This means the probative value of 
Dr. Lenner's conclusions are significantly lessened because 
he relied on incorrect facts.

The evidence also indicates that the doctors explained the 
importance of the MRI to the veteran and the treatment notes 
indicate that the possibility of further neurological damage 
was discussed.  

Based on the above reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability was the result of VA treatment or care 
or that VA failed to provide proper care or diagnose the 
condition in a timely manner.



Surgery and Recovery

The veteran also alleges that the surgery was performed 
incorrectly and that it somehow damaged his spinal cord, 
resulting in the medical problems he now has.

If there is no entitlement to § 1151 compensation prior to 
surgery, then the period of surgery and recovery must be 
evaluated independently for all elements of entitlement 
eligibility.  It is still possible that even if the 
conditions for which the veteran received surgery were not 
the result of VA treatment, that the surgery could have been 
performed in a negligent manner, resulting in additional 
disability.  However, there is no medical opinion indicating 
that the surgery was performed negligently, and this aspect 
of the veteran's claim is without merit.

Summary

The Board has examined all possible bases for § 1151 
entitlement.  The preponderance of the evidence shows that 
the initial infection and abscess did not develop because of 
VA care, that the diagnosis and treatment of the infection 
and the abscess were delayed by the veteran's failure to 
cooperate with VA doctors and without negligence or fault by 
the veteran's doctors.  Finally, there is no showing that the 
surgery was performed negligently, resulting in additional 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151.  See Gilbert, 1 Vet. 
App. at 53.

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in October 2002 and September 2003 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2002 and September 2003 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II.  

To the extent those letters were deficient in any manner, 
another letter was sent to the veteran in October 2004 which 
described what information and evidence is needed to 
substantiate a section 1151 claim and VA's and the veteran's 
responsibilities in developing the claim.  That letter also 
told him to submit any relevant evidence in his possession.  
A complete readjudication of the claim followed in the June 
2005 supplemental statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," in this case VA treatment, (3) an 
indication that the VA treatment was negligently responsible 
for the current disability and (4) insufficient evidence to 
decide the case.  

In this case, an examination is not necessary.  The veteran's 
current disability has been well established by his ongoing 
treatment at Hines VAMC.  Similarly, the VA treatment in 
question and the development of the current disability are 
documented by Hines VAMC records.  Medical opinions 
evaluating whether the treating VA physicians acted 
negligently is of record.  They are unanimous and clear.  No 
further evidence is needed to decide the case; therefore, an 
examination is not necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cervical/thoracic 
laminectomy at C7, T1 and T2, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


